DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on June 15, 2020 is entered.

	Claims 2-9, 13, 14, 16, 18-27, 30, 31, 34-52, 54-70, 72-82, and 94-97 have been canceled.

	Claims 1, 10-12, 15, 17, 28, 29, 32, 33, 53, 71, and 83-93 are pending and currently under consideration.

REQUIREMENT FOR UNITY OF INVENTION

3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 10-12, 15, 17, 28, 29, 32, 33, 53, 71, and 83-89, drawn to a protein comprising a first antigen-binding site that binds NKG2D and a second antigen binding site that binds an antigen selected from the group consisting of, e.g. CXCR4.

Group II, claim 90, drawn to a cell.

Group III, claims 91, 92, and 93, drawn to a method of enhancing tumor cell death or a method of treating cancer in a patient.

5.	The inventions listed as Groups above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	Kufer et al. (US 2004/0038339) teach a bispecific antibody comprising a first domain that binds NKG2D and a second domain having a receptor or ligand function that is an antigen binding domain that binds CD25 (e.g. see [0038]).  Kufer et al. teach that the bispecific antibody comprises an Fc region that can engage the FcγRIII receptor on NK-cells (e.g. see [0206]).



Species Election
6.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	

The species are as follows: 

	If any one of the Groups I-III is elected, applicant is further required to elect a particular protein and to provide the following information with respect to the elected species:

	A) specific applicable amino acid sequence of the VH of the first antigen binding site,
	B) specific applicable amino acid sequence of the VL of the first antigen binding site,
	C) specific second antigen-binding site that binds a specific antigen (e.g. CD25 as recited in claim 1),
	D) specific applicable corresponding amino acid sequence for the VH of the second binding site (C),
	E) specific applicable corresponding amino acid sequence for the VL of the second binding site,
	F) specific corresponding six CDRs for (D) and (E) above, and 
	G) specific positions in the Fc region that is different (e.g. Q347 as recited in claim 88).

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.

Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

7.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.

8.	Applicant is advised that the response to this requirement to be complete must include an 
election of the invention to be examined even though the requirement be traversed.

9.	The examiner has required restriction between product and process claims.  Where
applicant elects claims directed to the product, and a product claims are subsequently found
allowable, withdrawn process claims that depend from or otherwise include all the limitations of
the allowable product claim will be considered for rejoinder.  All claims directed a nonelected
process invention must require all the limitations of an allowable product claim for that process
invention to be rejoined.  

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until all claims to the elected product claim are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644